      Case 1:19-cv-05659-AJN-RWL Document 77 Filed 11/25/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                 11/25/20


  Steele,

                       Plaintiff,
                                                                             19-cv-5659 (AJN)
                –v–
                                                                                  ORDER
  Success Academy Charter Schools, Inc. et al.,

                       Defendants.



ALISON J. NATHAN, District Judge:

       Defendants’ October 22, 2019 Motion to Dismiss is administratively denied as a result of

Defendants’ November 26, 2019 Motion to Dismiss the First Amended Complaint, which was

resolved in the Court’s November 1, 2020 opinion and order. This resolves Dkt. No. 45.



       SO ORDERED.

 Dated: November 25, 2020
        New York, New York                        ____________________________________
                                                            ALISON J. NATHAN
                                                          United States District Judge
